Citation Nr: 1746788	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-43 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus.  

3.  Entitlement to an initial compensable disability rating prior to September 20, 2010, and in excess of 20 percent from September 20, 2010 to the present, for right lower extremity diabetic peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1965 to May 1967, to include duty in the Republic of Vietnam.  

Effective May 2010, the Veteran is in receipt of a total disability evaluation. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The claims were remanded in February 2017, but must again be remanded before the claims can be adjudicated.  

The issue of entitlement to an earlier effective date for the award of service connection for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the claims were remanded in February 2017 for the Veteran to undergo VA examinations, the examination reports are not adequate. addressing the etiology of erectile dysfunction and an acquired psychiatric condition, could be afforded.  examination obtained in concert with the claim for an acquired psychiatric disability was cursory, contained conclusions based only on a lack of documentation of pathology in contemporaneous treatment records, and accordingly, it is not adequate to resolve the issue on appeal.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   A new psychiatric examination is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has posited that his diabetic and associated neuropathy picture is more severe than as assessed in the recent VA examinations of 2016.  Specifically, he contends that he experiences activity regulation and more significant pain as associated with these conditions.  The 2016 VA examinations simply stated that there were no activity regulations and that the right lower extremity had a "mild" incomplete paralysis.  Rationales were not provided, the examiner did not have access to VA treatment records obtained with the last remand, and the Veteran has now alleged a service-connected disability of greater severity than what was most recently considered by the RO.  New examinations are necessary.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the record to the March 2017 VA mental disorders examiner. If that examiner is no longer available, or if otherwise necessary to provide the Board with a FULLY-EXPLAINED OPINION, have the Veteran reexamined by a suitably-qualified mental disorders examiner. 

*THE EXAMINER IS ADVISED THAT THE PURPOSE OF THE EXAMINATION IS TO DETERMINE WHETHER THE VETERAN HAS ANY MENTAL DISORDER AS A RESULT OF MILITARY SERVICE, OR AS A RESULT OF A PRESENT SERVICE-CONNECTED DISORDER. THE EXAMINATION IS NOT FOR THE PURPOSE OF DETERMINING THE VETERAN'S COURSE OF TREATMENT.

*The psychiatric examiner is to note as to if ANY currently present psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), is causally related to any incident or event in active service, to include as a result of exposure to hostile enemy activity in the Republic of Vietnam.  

*The mere fact that the Veteran was not documented to have psychiatric treatments in service, or until many years after service, is not determinative under the law of  whether any mental disorder is related to service. INSTEAD, THE EXAMINER MUST CONSIDER the Veteran's lay assertions regarding stressful experiences in Vietnam, and should note that he is presumed by law to have had exposure to hostile forces in service.  

*The examiner must provide a comprehensive explanation for any findings reached.  

2. Conduct an examination by medical care provider qualified to provide DETAILED information as to the severity of the Veteran's current diabetes mellitus.  

*Specifically, the presence of regulation of activities should be addressed, and the Veteran's lay assertions of being so regulated by a physician or other healthcare provided must be expressly mentioned.  

*Any ketoacidosis or hypoglycemic reactions should be noted.  

*The Veteran is currently in receipt of a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU); to that extent, the examiner should address as to if there are manifestations associated with diabetes which require regulation of activities to the point where the Veteran must avoid strenuous occupational and/or recreational activities.  

*The frequency of visits to a diabetic care provider, and any hospitalizations associated with diabetes, should be documented.  

*Any weight loss or loss of strength associated with the diabetic disability picture should be expressly discussed.  

3. Conduct an examination by a medical provider qualified to conduct neurological examinations. The neurologist should examine the Veteran's right lower extremity peripheral neuropathy and should expressly note the complaints of pain associated with the condition.  Specifically, the impairment of the sciatic nerve associated with neuropathy should be addressed, and commentary should be made as regards the functional limitations associated with the neuropathy.  

*While an assessment as to if the condition is "mild," "moderate," etc. would be helpful, a description as to the express limitations associated with symptoms would be of even greater use.  

*The examiner should note any loss of neurological functioning in the right lower extremity and the associated manifestations.  

*In describing pain, tingling, or numbness, the examiner should note the functional limitations associated with such disablement.  For instance, limitations as to walking, standing, sitting, or performing other activities of daily living should be addressed.  

*If the Veteran requires an assistive device to ambulate as due to peripheral neuropathy in the right extremity, such a fact must be expressly noted.  

4.  Following the above-directed development, re-adjudicate the Veteran's claims.  The RO is requested to ensure that ALL EXAMINATION REPORTS INCLUDE APPROPRIATE MEDICAL EXPLANATIONS TO SUPPORT THE  CONCLUSIONS.  THE LACK OF DOCUMENTATION IN CONTEMPORANEOUS MEDICAL RECORDS IS NOT, IN ITSELF, A SUFFICIENT BASIS ON WHICH TO REST A MEDICAL OPINION.  

Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





